Citation Nr: 0816994	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  03-34 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for twitching, claimed 
as due to an undiagnosed illness.

2.  Entitlement to service connection for shortness of 
breath, claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for rashes and sores, 
claimed as due to an undiagnosed illness.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel

INTRODUCTION

The veteran had active service from November 1971 to July 
1973, and from January 1991 to March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which, in pertinent part, denied service connection 
for undiagnosed illness manifested by aching muscle and 
joints, diarrhea and intestinal problems, twitching, 
shortness of breath, persistent runny nose and coughing, 
headaches, and rashes and sores.  

The veteran submitted a timely notice of disagreement and 
substantive appeal (on VA Form 9) with respect to all issues 
denied in the October 2002 rating decision.  However, during 
the pendency of this appeal, the RO granted entitlement to 
service connection for irritable bowel syndrome, 
fibromyalgia, and sinusitis, which encompassed the veteran's 
claims for service connection for an undiagnosed illness 
manifested by diarrhea and intestinal problems, aching 
muscles and joints, headaches, and persistent runny nose and 
coughing.  Therefore, those issues are no longer on appeal, 
and only those issues listed on the first page, above, are 
currently before the Board for appellate consideration.  

On the her December 2003 substantive appeal, the veteran 
indicated she wanted to testify before a Veterans Law Judge 
at a hearing in Washington, DC.  The veteran was scheduled 
for a Central Office hearing in April 2008, but in March 2008 
she submitted a written statement wherein she withdrew her 
request for a hearing. 


FINDINGS OF FACT

1.  The veteran served on active duty in support of Operation 
Desert Storm/Desert Shield during the Persian Gulf War.

2.  Twitching is not shown by objective medical evidence to 
be a manifestation of an undiagnosed illness attributable to 
the veteran's service during the Persian Gulf War, and there 
is no competent medical evidence linking a disability 
manifested by twitching to military service.  

3.  Shortness of breath is attributable to a known diagnosis, 
and is not shown by competent evidence to be etiologically 
related to service, to include as a manifestation of an 
undiagnosed illness attributable to the veteran's service 
during the Persian Gulf War.  

4.  Rashes and sores are attributable to a known diagnosis, 
and are not shown by competent evidence to be etiologically 
related to service, to include as manifestations of an 
undiagnosed illness attributable to the veteran's service 
during the Persian Gulf War.  


CONCLUSIONS OF LAW

1.  Twitching is not a manifest sign and symptom of a 
disorder due to an undiagnosed illness.  A current disability 
manifested by twitching was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1117 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 (2007).

2.  Shortness of breath is not a manifest sign and symptom of 
a disorder due to an undiagnosed illness.  A current 
disability manifested by shortness of breath was not incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1117 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.317 (2007).

3.  Rashes and sores are not manifest signs and symptoms of a 
disorder due to an undiagnosed illness.  A current disability 
manifested by rashes and sores was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1117 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letters 
sent to the veteran in August 2003 and May 2006 which fully 
addressed all four notice elements.  The letters informed the 
veteran of what evidence was required to substantiate her 
claims, and of the veteran's and VA's respective duties for 
obtaining evidence.  The May 2006 letter specifically asked 
the veteran to submit evidence and/or information in her 
possession to the RO.  In addition, the RO sent the veteran a 
letter in March 2006 informing her of how disability ratings 
and effective dates are assigned.  See Dingess v. Nicholson, 
supra.  

Although the notice letters were not sent before the initial 
RO decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  As noted, the veteran was 
advised of her opportunities to submit additional evidence in 
support of her claims.  Subsequently, a November 2003 SOC and 
SSOCs dated in April 2004, April 2006, and June 2007 provided 
her with yet an additional 60 days to submit more evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims, she was given ample time to 
respond, and the RO readjudicated her case in the SOCs that 
were issued after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claims.  The RO has 
obtained VA outpatient treatment records dated from March 
1995 to August 2007, and the veteran submitted private 
medical records showing treatment dating from 1991 to 2008.  
The veteran was also afforded a VA examination in March 2002.  
In addition, it appears that all obtainable evidence 
identified by the veteran relative to her claim has been 
obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  In addition, the law provides that, where a 
veteran served ninety days or more of active military 
service, and certain chronic diseases become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inccurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  

The veteran is seeking service connection on the basis that 
she suffers from twitching, shortness of breath, and rashes 
and sores due to undiagnosed illness which she contends was 
incurred as a result of her service in the Southwest Asia 
theater of operations (Operation Desert Storm/Desert Shield).

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011.  38 C.F.R. §3.317(a)(1) (2007).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws of the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

During the pendency of this claim and appeal, the law 
affecting compensation for disabilities occurring in Persian 
Gulf War veterans was amended.  See 38 U.S.C.A. §§ 1117, 1118 
(West 2002).  These changes became effective on March 1, 
2002.  Essentially, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).  Therefore, adjudication of the 
veteran's Persian Gulf service connection claims in the 
present case must include consideration of both the old and 
the new criteria.

In this case, the veteran's DD Form 214, Certificate of 
Release or Discharge From Active Duty, shows that she served 
on active military duty from January 1991 to March 1991 in 
support of Operation Desert Shield/Storm in the Persian Gulf.  
She served in Southwest Asia and is, therefore, a "Persian 
Gulf veteran" by regulation.  See 38 C.F.R. § 3.317.  

However,after carefully reviewing the evidence, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for compensation for undiagnosed illness 
manifested by twitching, shortness of breath, and rashes and 
sores.  Applying the legal criteria above, the Board finds 
that the evidence of record does not reveal any objective 
evidence to support the veteran's assertions that she suffers 
from twitching, and the Board notes that two of the medical 
disorders the veteran has complained of have been attributed 
to known diagnoses.  

With regard to the veteran's claimed twitching, the Board 
notes that the evidentiary record is completely negative for 
any subjective complaints or objective findings related to 
twitching.  In fact, the Board notes that the veteran has not 
indicated what part of her body is affected by the twitching 
or what type of medical treatment she has received for her 
complaints of twitching.  In this regard, the examiner who 
conducted the March 2002 VA examination noted the veteran was 
seeking service connection for twitching, but the veteran did 
not provide any specific details about her claimed twitching 
and the examination did not garner any clinical findings or 
diagnosis as to her complaints of twitching.  Likewise, the 
other medical evidence of record is negative for any 
complaints, treatment, or findings related to twitching, and 
have consistently shown that the veteran's body is 
neurologically intact.  See March 1999 Gulf War examination 
report; VA outpatient treatment records dated March 1995 to 
August 2007; private medical records dated 1991 to 2008.

As a result, the Board finds the veteran has not provided any 
competent medical evidence providing objective indicators of 
twitching, or non-medical indicators that are capable of 
independent verification.  Therefore, service connection for 
undiagnosed illness manifested by twitching cannot be granted 
under the presumptions for Persian Gulf War veterans.  

We have also considered whether service connection for a 
twitching can be granted on a direct basis, i.e., as incurred 
in or aggravated during the veteran's active service.  
However, her service medical records (SMRs) are negative for 
any complaints, treatment, or findings related to twitching, 
and there is no competent evidence of record which relates 
the veteran's complaints of twitching to an underlying 
disability.  In addition, as noted above, there is no 
evidence, dated in service or thereafter, which shows the 
veteran has complained of, or sought treatment for, 
twitching.  Therefore, the Board finds that direct service 
connection is not warranted in this case because there is no 
medical evidence of a current disability, evidence of 
incurrence of a disease in service to which the veteran's 
claimed twitching can be related, or any medical evidence of 
a nexus between the veteran's claimed twitching and military 
service.  See Hickson, supra.  Nor is the claimed twitching 
condition subject to the presumption for chronic diseases 
manifested within the first post-service year.

The veteran has also claimed that her undiagnosed illness is 
manifested by shortness of breath.  In this regard, the 
October 1999 Gulf War examination report reflects that she 
reported having shortness of breath associated with chest 
pains, palpitations, and chest tightness.  On examination, 
her respirations were non-labored and her lungs were clear to 
auscultation, without crackles, rhonchi, wheezes, or friction 
rub bilaterally.  The Board notes that the March 2002 VA 
examination report does not contain any subjective 
complaints, objective findings, or diagnoses related to 
shortness of breath, and the VA outpatient treatment records 
have consistently shown the veteran's lungs to be clear 
bilaterally with no wheezes, rales, or rhonchi.  See VA 
outpatient treatment records dated March 1995 to August 2007; 
see also private medical records from Dr. T.M., dated May to 
July 2007.  

In November 2002, the veteran presented for treatment 
complaining of chest tightness and gas.  She specifically 
denied having shortness of breath, and the examining 
physician noted that her symptoms seemed intermittent and 
that she said she was feeling anxious.  In November 2004, the 
veteran presented for treatment complaining of chest pain and 
tachycardia, along with slight shortness of breath and 
lightheadedness.  The examining physician noted the veteran 
had been treated for similar symptoms in November 2002 and 
diagnosed her with sinus tachycardia, with mild palpitations 
and anxiety.  In August 2006, a physician who examined the 
veteran noted she had signs and symptoms which might be 
indicative of acute coronary syndromes (ACS), including chest 
pain, shortness of breath, and dyspnea.  The final diagnosis 
was bilateral pneumonia.  An October 2006 VA outpatient 
treatment record reflects the veteran's pneumonia was 
resolved, and there are no subsequent VA outpatient treatment 
records which contain any additional complaints or treatment 
for shortness of breath.  

Based on the foregoing, the Board finds the veteran's 
subjective complaints of shortness of breath are not 
supported by objective clinical findings, and have been 
attributed to known clinical diagnoses, i.e., anxiety and 
pneumonia.  Thus, entitlement to service connection for an 
undiagnosed illness manifested by shortness of breath cannot 
be granted in this case.  

In determining whether service connection for shortness of 
breath can be granted on a direct basis, the Board notes the 
veteran's SMRs are negative for any complaints, treatment, or 
findings related to shortness of breath or any underlying 
disability to which her complaints of shortness of breath can 
be attributed.  In this regard, the Board notes that the 
numerous reports of medical history and examination contained 
in the SMRs show the veteran consistently denied having 
shortness of breath during service and that her lungs and 
chest were normal on clinical evaluation.  In addition, there 
is no post-service medical evidence of record which shows the 
veteran has a current disability manifested by shortness of 
breath which has been attributed to her military service.  
Therefore, the Board finds entitlement to service connection 
for shortness of breath on a direct basis is not warranted in 
this case.  Nor, as above, is shortness of breath a one-year 
presumptive disability.

The veteran has also asserted that her undiagnosed illness is 
manifested by rashes and sores.  On her Gulf War 
questionnaire, she reported that she had rashes across her 
abdomen.  At the October 1999 Gulf War examination, the 
veteran reported that she currently had pre-cancerous skin 
lesions on her legs, feet, and back which had been present 
for the previous four to five years.  She reported that she 
sometimes breaks out with a red, raised, pruritic rash on her 
abdomen, which may last for a couple of days and goes away 
without treatment.  She also reported that her skin sunburns 
easily, and that she had basal cell skin lesions removed from 
her face and back in the 1980s.  On examination, there were 
crusted skin-colored skin lesions on her nose, right eye 
brow, and scapula.  The diagnosis was presumptive actinic 
keratotic lesions.  

At the March 2002 VA examination, the veteran reported that 
she has rashes and sores on her face, back, stomach, and 
limbs, and also reported her history of basal cell cancer on 
her face.  On examination, the veteran's skin was fair, with 
redness, but was otherwise intact.  As to diagnosis, the 
examining physician noted there was no current evidence of 
skin lesions.  

Although there were no objective findings of lesions at the 
March 2002 VA examination, the VA outpatient treatment 
records show the veteran has consistently sought treatment 
for skin disabilities affecting various parts of her body.  
The VA medical records show the veteran has had lesions and 
other manifestations affecting her face, neck, back, chest, 
shoulders, and extremities; however, all of her skin 
disabilities have been variously diagnosed as actinic 
keratosis, rosacea, lentigines, xerosis, seborrheic 
keratosis, and/or intertrigo.  See VA outpatient treatment 
records dated November 2002, July and November 2003, August 
2004, July 2005, and June 2006; see also private medical 
records from Dr. H.E.S., dated March 2007 to January 2008.  

As the veteran's subjective complaints of rashes and sores 
have been attributed to known clinical diagnoses, entitlement 
to service connection for an undiagnosed illness manifested 
by rashes and sores cannot be granted under the presumptions 
for Persian Gulf War veterans.  

The veteran's SMRs show she had a prior history of skin 
cancer, but are otherwise negative for any complaints, 
treatment, or findings related to a skin disability 
manifested by rashes and/or sores.  In fact, the veteran 
consistently denied having skin disease and her skin was 
normal on clinical evaluation throughout her military 
service.  In addition, there is no post-service medical 
evidence which shows the veteran's current skin disabilities 
are related to her military service.  Therefore, entitlement 
to service connection for rashes and sores is not warranted 
on a direct basis in this case.  And, a skin disability 
manifested by rashes and/or sores is not among those 
conditions for which manifestation within the first year 
after separation from service confers a presumption of 
service connection.

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the veteran's claim for service connection for undiagnosed 
illness manifested by twitching, shortness of breath, and 
rashes and sores, and there is no reasonable doubt to be 
resolved.  See Gilbert, supra.  


ORDER

Entitlement to service connection for an undiagnosed illness 
manifested by twitching is denied.  

Entitlement to service connection for an undiagnosed illness 
manifested by shortness of breath is denied.  

Entitlement to service connection for an undiagnosed illness 
manifested by rashes and sores is denied.  


________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


